DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 4/28/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-15, 18-21, 24, 27-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 3GPP “Handling of PUCCH transmission with partial overlap” hereinafter “3GPP” cited in Applicant’s IDS published February 2018.

Regarding claims 1, 15, and 24, 3GPP teaches an UCI transmission method and terminal with a transceiver and memory configured to:
Determining a first transmission resource for first UCI and second transmission resources for second UCI (SR and HARQ signaling (first/second UCI); Section 2.1 paragraphs 1-4); and
Transmitting, when the first transmission resource overlaps at least two second transmission resources in the time domain, the first and second UCI simultaneously on at least one of the second transmission resources (the HARQ-ACK and SR can partially overlap in multiple slots; Section 2.1 paragraph 4.  See Table 1, alt 4 which talks about transmitting at the same time.  Further, Section 2.1 paragraph 4 teaches HARQ-ACK and SR overlapping and the resources used for transmission can be just the overlapping slots, or all the resources in all the transmission slots)).

Regarding claim 8, 3GPP teaches an UCI reception method comprising:
Determining a first transmission resource for first UCI and second transmission resources for second UCI (SR and HARQ signaling (first/second UCI); Section 2.1 paragraphs 1-4); and
receiving, when the first transmission resource overlaps at least two second transmission resources in the time domain, the first and second UCI simultaneously on at least one of the second transmission resources (the HARQ-ACK and SR can partially overlap in multiple slots; Section 2.1 paragraph 4.  Table 1 teaches transmitting the AN and SR resources on the overlapping symbols at the same time, see alt 4 for format 1.  Section 2.1 paragraph 4 teaches HARQ-ACK and SR overlapping and the resources used for transmission can be just the overlapping slots, or all the resources in all the transmission slots)).

Regarding claims 4, 5, 18, 19, 27, and 28 3GPP teaches when the first and second UCI are SR and HARQ-ACK, the simultaneous transmission comprises transmitting the first and second UCI simultaneously on each of the at least two second transmission resources (Section 2.1 paragraph 4 teaches HARQ-ACK and SR overlapping and the resources used for transmission can be just the overlapping slots, or all the resources in all the transmission slots).

Regarding claims 11 and 12, 3GPP teaches when the first and second UCI are SR and HARQ-ACK, the simultaneous transmission comprises transmitting the first and second UCI simultaneously on each of the at least two second transmission resources (Section 2.1 paragraph 4 teaches HARQ-ACK and SR overlapping and the resources used for transmission can be just the overlapping slots, or all the resources in all the transmission slots).

Regarding claims 6, 20, and 29 3GPP teaches the first UCI is transmitted with a PUCCH format for carrying a small quantity of bits (Section 2.1 teaches formats 0 and 2 can be used for transmission which correspond to small quantities of bits).

Regarding claims 7, 21, 30 3GPP teaches the predetermined second resources a first second transmission resource or last second transmission resource (Section 2.1 paragraph 4 teaches HARQ-ACK and SR overlapping and the resources used for transmission can be just the overlapping slots, or all the resources in all the transmission slots.  In the event all the slots are used (or there are only two resources), then this reads on the claimed first, second, or last of the second resources).

Regarding claim 13 3GPP teaches the first UCI is transmitted with a PUCCH format for carrying a small quantity of bits (Section 2.1 teaches formats 0 and 2 can be used for transmission which correspond to small quantities of bits).

Regarding claim 14, 3GPP teaches the predetermined second resources a first second transmission resource or last second transmission resource (Section 2.1 paragraph 4 teaches HARQ-ACK and SR overlapping and the resources used for transmission can be just the overlapping slots, or all the resources in all the transmission slots.  In the event all the slots are used (or there are only two resources), then this reads on the claimed first, second, or last of the second resources).

Response to Arguments
Applicant's arguments filed 4/23/2022 have been fully considered but they are not persuasive.

Regarding the ind. claims, Applicant argues the prior art does not teach the overlapping scenario because a multi-slot PUCCH is still one PUCCH resource transmitted in multiple time slots and thus there is no overlap between multiple resources carrying the second UCI and one resource carrying the first UCI in the 3GPP document.  Applicant states that at best 3GPP teaches one PUCCH resource carrying SR only overlaps with one PUCCH resource carrying HARQ-ACK in one of multiple time slots, but does not overlap with all the multiple PUCCH resource carrying HARQ ACK in multiple time slots.
The Examiner respectfully disagrees.  The claim requires there to be a first transmission resource for first UCI and second transmission resources for a second UCI.  The claims do not define what these resources are and thus the multiple slots of the 3GPP can properly read on “second resources” as claimed.  The 3GPP document, paragraph 2 on page 3 teaches that the “resource” is an equivalent of the slot and thus a multi-slot PUCCH would be multiple resources.  The Examiner suggests better defining the claim language to expressly state what the “transmission resources” are otherwise anything carrying data (time slots, resource elements, subframes,etc.) can be viewed as resources.
Regarding the transmission based on the overlapping, the Examiner notes that section 2.1 of the prior art teaches the SR is fully contained within the duration of the HARQ-ACK resource thus being fully overlapped.  Therefore one can see the first transmission resource overlaps multiple other resources (See Figures 1-2 also).  Figure 3 also shows the SR overlapping all of the slots 0, 1, 2, 3.  The transmission occurs when the first and second resources overlap as claimed.  Without any definition to what these transmission resources are, the claims stand properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419